Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                        Illinois Official Reports                         Reason: I attest to
                                                                          the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2017.08.21
                                                                          10:26:15 -05'00'



                    People v. Lewis, 2017 IL App (1st) 150070



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            BARRON LEWIS, Defendant-Appellant.



District & No.     First District, Fourth Division
                   Docket No. 1-15-0070



Filed              June 29, 2017
Rehearing denied   July 14, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 09-CR-13229; the
Review             Hon. Kenneth J. Wadas, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Bradley Jarka, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Christine Cook, and Lisanne P. Pugliese, Assistant State’s Attorneys,
                   of counsel), for the People.



Panel              JUSTICE McBRIDE delivered the judgment of the court, with
                   opinion.
                   Justices Howse and Burke concurred in the judgment and opinion.
                                               OPINION

¶1        Defendant, Barron Lewis, was found guilty of aggravated criminal sexual assault in 2010
     and sentenced to 15 years’ imprisonment. In this appeal, defendant challenges the summary
     dismissal of his petition for relief under the Post-Conviction Hearing Act (Act) (725 ILCS
     5/122-1 et seq. (West 2014)). Defendant maintains that he presented an arguable claim of
     ineffective assistance of counsel based on counsel’s failure to investigate his negative
     chlamydia test results and to present that evidence to the trial court in support of his contention
     that the victim’s positive chlamydia test results should have been admitted.
¶2        The record shows that prior to trial, the trial court heard the State’s motion in limine
     regarding various matters. Among other things, the State requested that the defendant be
     barred from introducing evidence that the victim, C.H., had tested positive for chlamydia. The
     trial court initially indicated that it would grant the State’s motion because the test result “ha[d]
     no relevance” and because it was “the same as trying to bring in predisposition—sexual
     predisposition *** which we know the law absolutely blocks.” Defense counsel, however,
     asked to be heard on that issue. Counsel acknowledged the “rape shield law” issue but
     contended that the victim’s test results should be admitted. Counsel stated that “if she had
     chlamydia and the Defendant had sex with her as she is saying, unprotected sex, the fact that
     the Defendant never had chlamydia, never got chlamydia, and has been in jail and was tested
     for it even on his entry into the jail is all *** direct medical evidence that—that they did not
     have sexual intercourse.” Counsel further argued that “the simple fact that she had a highly
     communicable disease which was not transferred to the Defendant is medically speaking some
     evidence indicating that sex between the two did not happen. So this takes it out of the rape
     shield example and puts it into the elemental right of the Defendant to present a defense on one
     of the critical issues in the case which is whether or not there was sex between these parties.”
¶3        The State responded that the evidence “goes to the victim’s past sexual history which is
     specifically prohibited in rape shield,” and the court ruled, “Evidence of chlamydia is not
     going in or reference, rape shield law.”
¶4        The remaining trial proceedings were summarized by a different panel of this court as part
     of defendant’s direct appeal, which we will quote at length due to the nature of defendant’s
     claims.
                  “C.H. testified that on July 5, 2009, she and fellow college student, Amanda
              Richardson, had recently moved into an apartment building at 833 West Buena Street
              in Chicago. C.H. had returned to the building after work at approximately 5:30 p.m.
              C.H. sat on a bench in the patio area outside the building finishing a telephone call,
              when she was approached by Lewis. Lewis offered C.H. a drink, which she accepted
              and thanked him for.
                  C.H. stated that after she finished her telephone call, she again thanked Lewis, who
              was listening to music on his boombox and smoking a cigar. Lewis invited her to sit
              with him and the two had a conversation. He spoke about his family and children, and
              his jazz club; she spoke about school, work, and her boyfriend. Lewis told her he lived
              two floors directly above her in the building.
                  When it began to grow dark, C.H. decided to return to her apartment. Lewis stated
              he was also going inside to get batteries for his boombox. The two made small talk in


                                                   -2-
the elevator. C.H. testified that she was surprised when Lewis exited the elevator with
her on the 12th floor. According to C.H., Lewis explained that he was interested in
whether their apartments shared the same layout.
    C.H. gave Lewis a brief tour of her apartment. Lewis asked whether she had any
batteries, then went into her kitchen and poured them each shots of tequila. C.H.
testified that she took a sip of the tequila, but poured the rest out because she did not
want to get drunk. According to C.H., she had consumed only a glass of sangria and a
sip of tequila that evening.
    Furthermore, C.H. testified that Lewis then went into her living room and sat down
on a futon. C.H. sat down on a futon across from him. Lewis got up, grabbed C.H.’s
arm, and told her to sit next to him. Lewis also told C.H. she had a beautiful body. C.H.
stated that she had been having a good time, but began to feel awkward and that Lewis,
whom she had thought was funny, began to seem ‘creepy.’
    C.H. tried to get up from the futon, but Lewis pulled her back down next to him.
Lewis again said that C.H. had a beautiful body, adding that she needed to show it off
more. Lewis had C.H. stand up and then he removed her sweatshirt, under which she
wore a t-shirt and scarf. After C.H. sat down again, Lewis tried to get her to kiss him
and feel his penis and groin. C.H. repeatedly told Lewis that she had a boyfriend and
that this situation was ‘not okay.’ Lewis told her that no one would love her the way he
would. C.H. stated that Lewis continued to kiss her and tried to grab her hands. C.H.
clenched her fists and pushed him away.
    According to C.H., Lewis became aggravated and went back downstairs to the
patio area to finish smoking his cigar. C.H. testified that she followed Lewis out to the
patio, explaining that she thought she could get him to remain there or return to his
apartment. C.H. stood behind Lewis as he smoked and conversed with other neighbors.
    Lewis then told C.H. he needed to return to her apartment to retrieve his boombox.
The two went back to her unit. C.H. stated that she thought Lewis would leave quickly,
but he returned to the futon and again tried to kiss her and to have her feel his groin.
According to C.H., Lewis was ‘all over her.’
    C.H. testified that she was crying and telling Lewis ‘no.’ Lewis forcibly removed
C.H.’s sweatshirt. At some point while the two struggled, they knocked sangria onto
the floor. C.H. tried to clean up the spill as a distraction, but Lewis carried her to her
bedroom.
    C.H. also testified that she was crying and yelling for him to stop, but Lewis forced
her to remove all of her clothes. C.H. further testified that Lewis removed his clothes
and tried to put his penis in her mouth, but she kept her mouth shut and turned her head
away. According to C.H., Lewis struck her face, on her left cheek under her eye, and
grabbed at her breasts, scratching her.
    C.H. was then on her stomach and Lewis climbed on top of her. Lewis tried to
insert his penis into C.H.’s anus, but he could not do so because C.H. was kicking.
Lewis inserted his finger into C.H.’s vagina and he inserted his penis inside of her
vagina. C.H. testified that she continued to tell Lewis to stop, but Lewis told her, ‘I am
going to show you what really fucking is about.’ While Lewis was on top of her, he



                                    -3-
occasionally pulled on her scarf, choking her. C.H. did not know whether Lewis
ejaculated, but he eventually got off of her and seemed to fall asleep.
    C.H. stated that she quickly dressed and then began hitting Lewis with her fists,
demanding that he leave. C.H. testified that she knew that Amanda would be home
soon and feared what Lewis might do to her. According to C.H., Lewis awakened and
dressed in the living room.
    C.H. heard Amanda fumbling with the door locks, although C.H. stated she had
locked neither the door lock nor the deadbolt. Once Amanda entered the apartment,
C.H. started to cry and told her they needed to leave. Amanda went into the bathroom
to remove her contacts. C.H. stated that when Amanda emerged from the bathroom,
Lewis was sitting on the futon, finishing dressing. C.H. testified that she repeated that
they needed to leave and yelled at Lewis to leave.
    The three left the apartment. Lewis got on the elevator with C.H. and Amanda.
Lewis introduced himself to Amanda and shook her hand. According to C.H., Lewis
told Amanda he had been trying to keep C.H. happy all night and that she needed to
stop crying. When the elevator reached the first floor, C.H. ran from the building.
Amanda caught up to C.H., who had fallen at the end of the block. C.H. would not let
Amanda touch her. C.H. telephoned her mother, but was crying and screaming, so
Amanda took the telephone. Amanda then telephoned the police, who arrived as C.H.
and Amanda returned to their building.
    C.H. testified that after she spoke to the police officers, she was transported to
Thorek Hospital, where a sexual assault kit was assembled. C.H. told the doctor that
Lewis inserted his finger into her vagina. She also told the doctor she did not know
whether Lewis had worn a condom. C.H. then went to the police station, where she
identified Lewis in a lineup. At trial, C.H. identified a photograph of herself in which
there is a visible bruise under her left eye, which she stated Lewis caused.
    In addition, C.H. testified that she sent a series of text messages to Amanda, her
boyfriend Tony, and her friend Lamar, throughout the evening, until Lewis took the
telephone from her and threw it across the room. C.H. identified enlarged photocopies
of text messages sent between 5:40 p.m. and 10:40 p.m. on July 5, 2009. The text
messages sent to Amanda, admitted into evidence as People’s group exhibit No. 2,
included the following ***:
    ‘(5:40 p.m.) When r u coming home?
    (5:41 p.m.) Omg something hilarious is happening! [C.H. testified that “OMG” is
    short for “oh, my God.”]
    (time not displayed) I cam home and was sittin on a bench and a guy walks over and
    hands me a sangria. Then give me a huge cigar. We r just sittin drinkin and smokin.
    I think hes gay.
    (6:56 p.m.) Omg this guy is hilarious. Hes giving e advice on tone.
    (6:58 p.m.) Omg I hope eh wot. Im kinda drunk. Come homeeee!!
    (7:17 p.m.) Olg he wnts to come to my place. Come home!
    (7:26 p.m.) Omg!
    (7:29 p.m.) Hes in our place. But he knows I have a “bf”
    (7:31 p.m.) Omg I kno. Ah wheres tone?!

                                    -4-
    (7:38 p.m.) ok dude im kinda creeped out. Don’t txt or cll tone. Ima cll him in a min
    (7:47 p.m.) Omg!
    (7:48 p.m.) Ill let u kno
    (8:09 p.m.) Ya. Mandee hes like hittin in me. Im drink and im scared
    (8:38 p.m.) Omg mqndee im bout o cry hes like trying to be all ofr me!!. whn ill u
    be home?
    (8:40 p.m.) Please hurry mand. I cant take thos. Tone isnt answerint.
    (9:21 p.m.) Ya. Omg! Help. I hate his please hurry
    (10:18 p.m.) Call lamarr tell him to come here. Tone wont txt or call me back’
C.H. also testified that she sent the following text messages to her boyfriend, Tony
Vanderbilt:
    ‘(7:51 p.m.) Heyy! What’s shakin?
    (10:22 p.m.) Babe I need help. This guy is in my apartmebt. Help me pleawe.’
C.H. further [testified] that she sent the following text messages to her friend, Lamar:
    [‘](8:39 p.m.) Hwy ome im srunk. Hillhis guys teyin to get wav [C.H. testified that
    “wav” means “help.”] me. Help.
    (9:21 p.m.) Please
    (9:35 p.m.) I need help
    (9:43 p.m.) Ly house
    (10:19 p.m.) Please help
    (10:20 p.m.) This guy hes in my apartmet I nee help pleawe please lamarr come
    here please
    (10:20 p.m.) Come help me please
    (10:34 p.m.) please come to my house this guy ah gtg [C.H. testified that “gtg”
    means “got to go.”]
    (10:34 p.m.) please tell him to come’
    In a sidebar, defense counsel objected to the text messages being admitted as
substantive evidence, based on the trial judge’s ruling in limine. Defense counsel
requested a limiting instruction. The trial judge instructed the jury that the text
messages were not to be considered for their substance, but only to show C.H.’s state of
mind.
    On cross-examination, C.H. acknowledged that she had testified she only had a
glass of sangria and a sip of tequila, but her text messages stated she was getting drunk.
C.H. also acknowledged her text messages contained many typographical errors, but
stated that she was holding the telephone at her side to conceal her activity from Lewis.
C.H. admitted that she never told her friends to telephone the police. C[.]H. also
identified the jeans she wore that evening. When defense counsel noted that a tablet of
Vicodin was found in her jeans pocket, C.H. denied having taken pharmaceutical drugs
that evening. C.H. testified that she once had a prescription for Vicodin to treat
migraine headaches.
    Amanda Richardson testified that she had two charges of retail theft pending
against her in the circuit court of Cook County, which would be dismissed once she


                                    -5-
completed a rehabilitation program for addiction to anti-anxiety medication. The
addiction developed after the incident at issue in this case. Amanda denied that the
State had promised her anything for her testimony in this case.
    Amanda stated that she had gone home to Michigan for the July 4th holiday in
2009, but she was returning to Chicago with a friend on July 5, 2009. Amanda testified
that she received text messages from C.H. during the trip. Amanda had a drink at 2
p.m., but did not feel drunk by the time she was dropped off at her building at
approximately 11 p.m. Amanda telephoned C.H. when she arrived at the building, but
there was no answer.
    When Amanda reached their apartment, she was surprised to find the door handle
locked, as normally only the deadbolt was locked. Amanda opened the door and found
C.H. sitting on a futon in the living room. C.H. ran up to her, but she did not
immediately try to leave or say there was a rapist in the apartment. Amanda testified
that she also saw Lewis in the apartment.
    C.H. seemed to be in a panic and asked Amanda whether she wanted to leave right
away. Amanda replied that she wanted to remove her contact lenses, which were
bothering her. C.H. told Amanda to hurry, because they needed to go downstairs. After
removing her contact lenses, Amanda noticed that the apartment was very messy, with
the futons and dining room table out of place, a coffee table overturned, and sangria
spilled on the floor. Amanda testified that she also noticed Lewis’s underwear on a
futon, but she later stated that she did not ask whose underwear it was.
    Amanda also testified about the conversation in the elevator, adding that Lewis was
slurring his words and seemed slightly off-balance. C.H. was crying and shaking in the
elevator and ‘sort of bolted out’ when the doors opened on the first floor. C.H. sprinted
down the block, saying, ‘is he behind us, is he following us, make sure he is not
following us.’ Once Amanda caught up, she tried putting her arm around C.H., who
resisted and turned away. Amanda asked C.H. whether Lewis had done anything to her.
C.H. kept saying, ‘I told him it wasn’t okay.’ Amanda ultimately asked C.H. whether
Lewis had raped her, at which point C.H. collapsed and wailed, with her body shaking.
Amanda noticed that C.H.’s left eye was tender-looking and puffy. Amanda further
testified that the women telephoned their mothers and the police, then returned to their
building to meet with the police.
    Chicago police officer Geoffrey Roberts testified that on July 5, 2009, he received a
radio call at approximately 11:30 p.m. regarding a sexual assault at 833 West Buena
Street. When he arrived, Officers Eric Leal and Lisa Echeverri were already on the
scene. Officer Roberts met with Amanda and C.H., who appeared distraught, fidgety
and nervous. After speaking to Johnny Diamond, the building’s security guard, Officer
Roberts and other police went up to Lewis’s apartment, but there was no answer.
    Johnny Diamond testified that on the night at issue, he saw two women who were
new residents run out of the building. One of the women seemed upset, but Johnny was
unable to catch up to ask what was wrong. Lewis then approached him, which Johnny
found unusual, because Lewis normally got off work at 4 a.m. Johnny thought Lewis
seemed a little intoxicated. According to Johnny, Lewis went upstairs after a few
minutes.


                                    -6-
     Officer Leal testified that when the police went back to Lewis’s apartment a second
time, Lewis’s wife answered and Lewis later appeared behind her. After verifying
Lewis’s identity, the police took him into custody and transported him to the police
station.
     Evidence technician Ted Delis testified that he collected evidence from C.H.’s
apartment, including a blanket in her bedroom, a cigarette butt, and a pair of men’s
underwear from the living room. The parties stipulated that forensic scientist Michelle
Bybe would testify that she analyzed the vaginal swabs taken from C.H. and found no
semen on the swabs. Bybe would also testify that it was possible for there to be
penile-vaginal contact without the test detecting semen. The parties also stipulated that
forensic scientist Angela Kaeshamer would testify that she analyzed a pink and white
blanket, and that Lewis’s DNA profile was not found on the blanket.
     At the conclusion of the State’s case, defense counsel moved for a directed finding
on the charge alleging contact between Lewis’s mouth and C.H.’s vagina. The trial
judge granted the motion. The trial judge also admonished Lewis about his right to
testify. Lewis confirmed he did not wish to testify on his own behalf.
     Dr. Virginia Valadka, who examined C.H. at Thorek Hospital on July 5, 2009,
testified as a witness for the defense. Dr. Valadka testified that her examination of
C.H.’s ears, neck, mouth, throat and genitals did not show abnormalities. Dr. Valadka
found superficial abrasions on C.H.’s breasts and wrists, but no ligature marks on her
neck (and C.H. did not mention being choked with her scarf). Dr. Valadka did not see
any bruising on C.H.’s face, but noted that bruises may take hours to appear after
someone is struck. Similarly, C.H.’s vagina and cervix did not show tearing or
bruising, but the absence of tearing or bruising did not mean that no sexual assault
occurred.
     Dr. Valadka further testified that C.H. denied that Lewis penetrated her vagina with
his fingers. C.H. initially told Dr. Valadka that Lewis had not used a condom, but C.H.
later said that she was unsure on that point. According to Dr. Valadka, C.H. had told the
nurse she was taking birth control and Lorazepam, a mild tranquilizer. Dr. Valadka
stated that C.H. appeared anxious and fearful. Dr. Valadka opined that, based on her
experience, C.H.’s presentation could be deemed consistent or inconsistent with
someone who was a victim of sexual assault.
     During closing arguments, defense counsel argued that after drinking with C.H.
and disrobing in her living room, Lewis went with C.H. into the bedroom and passed
out on the bed. Defense counsel argued that the lack of physical and forensic evidence
supported the defense that no intercourse occurred. Following jury instructions, the
jury deliberated and found Lewis guilty of aggravated criminal sexual assault based on
contact between his penis and C.H.’s vagina, but acquitted Lewis on the count of
aggravated criminal sexual assault based on contact between Lewis’s finger and C.H.’s
vagina.
     Defense counsel filed a posttrial motion for a new trial. On August 12, 2010, after
the trial judge denied the posttrial motion, Lewis requested to proceed pro se. After
admonishing Lewis pursuant to Illinois Supreme Court Rule 401 (eff. July 1, 1984), the
trial judge granted Lewis’s request, granted defense counsel leave to withdraw, and


                                    -7-
             continued the case. Over the course of several status dates, the State tendered discovery
             to Lewis.
                  On October 1, 2010, Lewis filed his pro se motion for a new trial, claiming that the
             trial court erred in overruling defense objections to inadmissible evidence and
             prejudicial argument while sustaining the State’s objections to admissible evidence.
             Lewis also claimed that he received ineffective assistance from his private trial
             counsel. Lewis alleged that trial counsel: (1) interfered with his right to testify; (2)
             failed to investigate and call his neighbors as witnesses; (3) failed to call character
             witnesses; and (4) entered into a stipulation regarding the transferability of chlamydia
             instead of calling a forensic scientist to testify about the subject.
                  On the hearing date for his pro se motion, Lewis also filed a motion for the
             appointment of a public defender to represent him at the hearing. The trial judge
             appointed an assistant public defender, who demurred on the ground that he did not
             know the case and was unprepared to proceed. The trial judge then informed Lewis that
             his motion was dilatory and that Lewis would have to present his motion himself.
             Marvin Bloom, Lewis’s former private counsel, was present in court, but Lewis waived
             the right to call witnesses or present argument.
                  The State called Bloom to testify regarding his representation of Lewis. Bloom
             testified that he did not believe Lewis had given him any names of witnesses and that
             his investigator was working with descriptions of Lewis’s neighbors. Bloom also
             testified that he discussed testifying with Lewis, who chose not to testify. Bloom
             explained that when questioned by police, Lewis had told them he had consensual
             sexual intercourse with C.H. Proceeding on a trial theory that no intercourse occurred,
             Bloom explained that he would not call Lewis as a witness due to the available
             impeachment by the prior statement to police. Bloom further testified that he did not
             call character witnesses because Lewis did not testify.
                  The trial court denied Lewis’s pro se motion and proceeded to a sentencing
             hearing. After hearing evidence in aggravation and mitigation, the trial judge sentenced
             Lewis to 15 years in prison.” People v. Lewis, 2012 IL App (1st) 103576-U, ¶¶ 7-42.
¶5       On direct appeal, defendant challenged, among other things, the trial court’s decision to
     exclude the results of C.H.’s positive test for chlamydia under the Illinois rape shield statute
     (725 ILCS 5/115-7 (West 2014)) because the evidence was necessary to support his trial
     defense that he had not had sex with C.H. A different panel of this court noted that defendant
     had not provided an offer of proof about what the excluded evidence would have been, and that
     there was no expert evidence regarding the incubation period or transmission of the disease.
     Lewis, 2012 IL App (1st) 103576-U, ¶¶ 54-55. It also noted that defendant asserted that he had
     tested negative but provided no actual evidence showing that he never had the disease. Id. ¶ 55.
     The appellate court stated, “Given the absence of evidence that [defendant]’s test would have
     produced a relevant result, we cannot conclude that the trial court erred in barring evidence of
     C.H.’s positive test.” Id.
¶6       On September 29, 2014, defendant filed a pro se postconviction petition, alleging
     ineffective assistance of counsel. Specifically, defendant contended that appellate counsel was
     ineffective for failing to argue on direct appeal that trial counsel was ineffective for (1) “failing
     to introduce evidence that defendant tested negative for Chlamydia, and *** for *** fail[ing]
     to make an offer of proof concerning who administered the Chlamydia test and the

                                                   -8-
     documentation of the test results,” (2) failing to obtain DNA evidence from the pair of men’s
     underwear that was found in the victim’s apartment, (3) entering into a stipulation describing
     testimony of two forensic scientists instead of calling them to testify in person, and (4) failing
     to challenge several aspects of the probable cause determination.
¶7        Specifically, in regards to his first claim of ineffective assistance, defendant contended that
     C.H. had tested positive for chlamydia when she was taken to the hospital after the incident.
     Defendant further contended that upon entering the Cook County jail, he was tested on “at
     least” three separate occasions for “DNA, Sexual[ly] Transmitted Disease, etc.” using “Mouth
     Swabs and Blood Testing.” Defendant told his trial counsel that he “had negative results for all
     sexually transmit[ted] disease[s].” Defendant contended that his trial counsel “should have
     conducted a proper investigation, found who administer[ed] the test, and call[ed] him into [sic]
     testify” or “introduce[d] into evidence the documentation of the test results during the State[’s]
     Motion ‘In Limine’.” Defendant further contended that counsel should have “introduced into
     evidence the incubation period of chlamydia, the likehood [sic] of him contracting the disease,
     the symptom[s] of the ailment, and the transmission of the disease.” Defendant stated that his
     “theory at trial was that he didn’t have forcible or consensual sexual intercourse with C.H.” He
     argued that “[t]his theory would have been supported by evidence that he did not contract
     Chlamydia from C.H.” and that such evidence would have “further discredited C.H. in the eyes
     of the Jury.” Defendant thus argued that “Trial Counsel was ineffective for his failure to
     properly challenge the aforementioned motion and Appellate Counsel was ineffective for
     failing to point out trial counsel’s ineffectiveness on Direct Appeal.”
¶8        On November 7, 2014, the trial court entered a written order finding all issues in
     defendant’s petition to be “frivolous and patently without merit.” Regarding defendant’s
     ineffective assistance issue based on his negative chlamydia test results, the court found that
     the underlying issue “lacks any conceivable merit.” The court noted that it had previously
     found that the victim’s positive test result was inadmissible pursuant to the Illinois rape shield
     statute, and without evidence that the victim had tested positive for chlamydia, evidence of
     defendant’s negative test result was “meaningless.” The court further opined on the strength of
     the trial evidence against defendant, and found that even if the underlying issue were
     meritorious, defendant was unable to establish prejudice based on counsel’s allegedly
     ineffective assistance.
¶9        Although defendant raised a number of issues in his pro se postconviction petition,
     defendant has abandoned most of those claims in this court. Defense counsel specifically
     acknowledges that the second, third, and fourth issues raised in defendant’s petition (namely,
     regarding counsel’s failure to obtain DNA evidence from the underwear found in C.H.’s
     apartment, to call two forensic scientists to testify in person rather than stipulating to their
     testimony, and to challenge several aspects of the probable cause determination) do not present
     arguable bases for relief because the record “positively rebuts any showing of prejudice based
     on the alleged failures of counsel.” Moreover, in his pro se petition, defendant raised claims of
     ineffective assistance of both trial and appellate counsel based on the failure of trial counsel to
     investigate and present evidence of his negative chlamydia test results and the failure of
     appellate counsel to raise an issue as to trial counsel’s effectiveness in his direct appeal.
     However, in this court, defendant focuses solely on trial counsel’s effectiveness, specifically
     contending that the trial court erred when it summarily dismissed his petition because he made
     an arguable claim of ineffective assistance of trial counsel based on the failure of trial counsel

                                                  -9-
       to investigate and present evidence of his negative chlamydia test results. By focusing his
       appeal on trial counsel’s effectiveness based on his negative chlamydia test results, defendant
       has abandoned the remaining claims in his postconviction petition, forfeiting them for review.
       Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016); People v. Guest, 166 Ill. 2d 381, 414 (1995).
¶ 10        The State further contends that res judicata precludes consideration of defendant’s
       ineffective assistance claim because, in defendant’s direct appeal, this court rejected
       defendant’s challenge to his conviction based on the trial court’s exclusion of evidence of
       C.H.’s positive chlamydia test. The State thus contends that defendant is raising the same
       issue, “albeit in different terms” as the one that was “actually raised” in his direct appeal. The
       State asserts that defendant “is not entitled to relief under the Act by merely ‘rephrasing
       previously addressed issues in constitutional terms.’ ”
¶ 11        The doctrine of res judicata bars consideration of issues that were previously raised and
       decided on direct appeal. People v. Blair, 215 Ill. 2d 427, 443 (2005) (citing People v. West,
       187 Ill. 2d 418, 425 (1999)). In this case, on direct appeal, defendant challenged the trial
       court’s decision to exclude evidence of C.H.’s positive chlamydia test results, whereas here,
       defendant is challenging the effectiveness of counsel for failing to investigate and provide
       evidence to the trial court of his negative test results, so that the court’s decision could have
       been different. Because the issue that defendant now raises is distinct from the one that was
       before the appellate court on direct appeal, we do not find res judicata to bar defendant’s
       claim.
¶ 12        Nevertheless, we conclude that defendant’s claim must fail because defendant did not
       present an arguable claim that he was denied the effective assistance of counsel. Defendant’s
       specific claim is that his trial counsel provided ineffective assistance by failing to investigate
       his negative chlamydia test results and to present that evidence to the trial court during the
       State’s motion in limine in support of defendant’s contention that C.H.’s positive chlamydia
       test results should have been admitted.
¶ 13        The Act provides a means for a criminal defendant to challenge his conviction or sentence
       based on a substantial violation of constitutional rights. People v. Beaman, 229 Ill. 2d 56, 71
       (2008) (citing People v. Whitfield, 217 Ill. 2d 177, 183 (2005), and 725 ILCS 5/122-1 et seq.
       (West 2000)). At the first stage of postconviction proceedings, the circuit court must, within 90
       days of the petition’s filing, independently review the petition, taking the allegations as true,
       and determine whether the petition is frivolous or patently without merit. People v. Hodges,
       234 Ill. 2d 1, 11-12 (2009); 725 ILCS 5/122-2.1(a)(2) (West 2014). A petition may be
       summarily dismissed as “frivolous or patently without merit only if the petition has no
       arguable basis either in law or in fact.” Hodges, 234 Ill. 2d at 11-12; 735 ILCS 5/22-105(b)
       (West 2014). A claim has no arguable basis when it is based on an indisputably meritless legal
       theory, such as one completely contradicted by the record, or a fanciful factual allegation, such
       as one that is fantastic or delusional. Hodges, 234 Ill. 2d at 16.
¶ 14        In the review of a first-stage postconviction petition, well-pled factual allegations in a
       petition and its supporting evidence must be taken as true unless they are positively rebutted by
       the record, but nonfactual and nonspecific assertions which merely amount to conclusions are
       not sufficient. People v. Sanders, 2016 IL 118123, ¶ 48; People v. Barnslater, 373 Ill. App. 3d
512, 519 (2007) (citing People v. Rissley, 206 Ill. 2d 403, 412 (2003)). Although defendant
       need only set forth the “gist” of a constitutional claim at this stage and need not set forth the
       claim in its entirety (People v. Edwards, 197 Ill. 2d 239, 244 (2001)), section 122-2 of the Act

                                                   - 10 -
       requires that the petitioner clearly set forth the respects in which his constitutional rights were
       violated and attach affidavits, records, or other evidence supporting the allegations or an
       explanation for their absence (725 ILCS 5/122-2 (West 2014); Hodges, 234 Ill. 2d at 10). We
       review the summary dismissal of a postconviction petition de novo. People v. Coleman, 183
Ill. 2d 366, 388 (1998).
¶ 15        An allegation of a violation of the constitutional right to effective assistance of counsel is
       evaluated under the standard set forth by the United States Supreme Court in Strickland v.
       Washington, 466 U.S. 668 (1984), and adopted in Illinois by People v. Albanese, 104 Ill. 2d
504, 526-27 (1984). Under Strickland, a defendant raising a claim of ineffective counsel must
       show both that counsel’s performance was deficient and that the deficient performance
       prejudiced the defendant. Hodges, 234 Ill. 2d at 17. A failure to satisfy either prong of the
       Strickland standard causes the allegation of ineffective assistance of counsel to fail. See
       Strickland, 466 U.S. at 697.
¶ 16        At the first stage of postconviction proceedings, a defendant need not carry the ultimate
       burden of showing ineffective assistance of counsel, and “a petition alleging ineffective
       assistance may not be summarily dismissed if (i) it is arguable that counsel’s performance fell
       below an objective standard of reasonableness and (ii) it is arguable that the defendant was
       prejudiced.” (Emphases added.) Hodges, 234 Ill. 2d at 17. Broad conclusory allegations of
       ineffective assistance of counsel are not sufficient to avoid a summary dismissal. People v.
       Delton, 227 Ill. 2d 247, 258 (2008).
¶ 17        In this appeal, defendant asserts he made an arguable constitutional claim of ineffective
       assistance of counsel based on counsel’s failure to investigate his negative chlamydia test
       results, and to present that evidence to the trial court in support of his contention that the
       victim’s positive chlamydia test results should have been admitted. The State responds that the
       court properly dismissed defendant’s petition because it has no arguable basis in fact or in law.
       The State contends that counsel cannot be ineffective for “failing to raise a meritless claim”
       and defendant “was not arguably prejudiced” by counsel’s decision not to present such a claim.
¶ 18        Counsel’s decision “ ‘not to investigate must be directly assessed for reasonableness in all
       the circumstances, applying a heavy measure of deference to counsel’s judgments.’ ” Guest,
166 Ill. 2d at 400 (quoting Strickland, 466 U.S. at 691). “Whether the failure to investigate
       constitutes ineffective assistance of counsel is determined by the value of the evidence not
       presented at trial and the closeness of the evidence that was presented at trial.” People v.
       Harmon, 2013 IL App (2d) 120439, ¶ 26.
¶ 19        At defendant’s trial, the court determined that evidence of the victim’s positive chlamydia
       test results was barred under the Illinois rape shield statute, which “absolutely bars evidence of
       the alleged victim’s prior sexual activity or reputation, subject to two exceptions: (1) evidence
       of past sexual activities with the accused, offered as evidence of consent; and (2) where the
       admission of such evidence is constitutionally required.” People v. Santos, 211 Ill. 2d 395,
       401-02 (2004). Because the proposed evidence does not concern prior sexual activities
       between C.H. and defendant, only the second exception is potentially relevant here.
¶ 20        The policy underlying the rape shield statute is to prevent the defendant from harassing and
       humiliating the complaining witness with evidence of either her reputation for chastity or
       unchastity, or specific acts of sexual conduct with persons other than defendant, since such
       evidence has no bearing on whether she consented to sexual relations with the defendant. Id. at
       414 (McMorrow, C.J., dissenting) (citing People v. Ellison, 123 Ill. App. 3d 615, 626 (1984)).

                                                   - 11 -
       The exclusion of such evidence also “ ‘keeps the jury’s attention focused only on issues
       relevant to the controversy at hand’ ” and “ ‘promotes effective law enforcement because
       victims can report crimes of rape and deviate sexual assault without fear of having the intimate
       details of their past sexual activity brought before the public.’ ” Id. (quoting Ellison, 123 Ill.
       App. 3d at 626).
¶ 21        The constitution, however, sometimes requires that a defendant “be permitted to offer
       certain evidence which was directly relevant to matters at issue in the case, notwithstanding
       that it concerned the victim’s prior sexual activity.” (Emphasis in original.) Id. at 405-06
       (majority opinion). The due process clause of the fourteenth amendment (U.S. Const., amend.
       XIV) and the confrontation clauses of the United States and Illinois Constitutions (U.S. Const.,
       amend. VI; Ill. Const. 1970, art. I, § 8) guarantee criminal defendants “a meaningful
       opportunity to present a complete defense.” (Internal quotation marks omitted.) Santos, 211 Ill.
2d at 412 (McMorrow, C.J., dissenting). “ ‘[A]n essential component of procedural fairness is
       an opportunity to be heard.’ ” People v. Maxwell, 2011 IL App (4th) 100434, ¶ 75 (quoting
       Crane v. Kentucky, 476 U.S. 683, 690 (1986)). Fairness, however, does not require the
       admission of evidence which is only “marginally relevant” or which “poses an undue risk of
       harassment, prejudice, [or] confusion of the issues.” (Internal quotation marks omitted.) Id.
       ¶ 76 (quoting Crane, 476 U.S. at 689-90). “The true question is always one of relevancy
       [citation], and [t]he alleged victim’s sexual history is not constitutionally required to be
       admitted unless it would make a meaningful contribution to the fact-finding enterprise.”
       (Internal quotation marks omitted.) People v. Johnson, 2014 IL App (2d) 121004, ¶ 42; see
       also Maxwell, 2011 IL App (4th) 100434, ¶ 76; People v. Sanders, 2015 IL App (4th) 130881,
       ¶ 47 (“not even the confrontation clause requires the admission of evidence which poses an
       undue risk of harassment, prejudice, or confusion of the issues. *** Defendant’s right of
       confrontation *** does not extend to matters which are irrelevant and have little or no
       probative value. Complainant’s past sexual conduct has no bearing on whether she has
       consented to sexual relations with defendant.” (Internal quotation marks omitted.)).
¶ 22        Our review of the record of the proceedings on the State’s motion in limine shows that the
       trial court initially indicated that it would grant the State’s motion to exclude such evidence,
       and defense counsel presented argument on that issue in an attempt to persuade the trial court
       to change that decision. Counsel informed the court that defendant “was tested for chlamydia”
       and “never had chlamydia, never got chlamydia.” Defense counsel further argued that the fact
       that the victim tested positive for chlamydia and defendant did not was “direct medical
       evidence that *** they did not have sexual intercourse.” Counsel contended that “this takes it
       out of the rape shield example and puts it into the elemental right of the Defendant to present a
       defense on one of the critical issues in the case which is whether or not there was sex between
       these parties.”
¶ 23        In light of the above exchange, the record appears to rebut defendant’s claim that trial
       counsel failed to investigate defendant’s negative test results. Indeed, counsel brought up
       defendant’s test results to the court, stating that defendant “never had chlamydia, never got
       chlamydia, and has been in jail and was tested for it even on his entry into the jail.” The record
       shows that the court was well aware of C.H. and defendant’s respective test results, and the
       relevance that defendant ascribed to those results.
¶ 24        Nonetheless, even if we were to assume that counsel failed to investigate defendant’s test
       results and, as a result, failed to present the evidence of such investigation to the trial court,

                                                   - 12 -
       such failure would not constitute deficient performance by defense counsel. Our review makes
       clear that the trial court did not exclude the test results because counsel did not make an
       adequate offer of proof or because the court did not believe that evidence of defendant’s
       negative results existed. Instead, the court considered the relevance of the test results and
       determined that their probative value did not outweigh the interests protected under the rape
       shield law. The trial court’s conclusion on this issue is in line with the great weight of authority
       from our jurisdiction and others regarding the introduction of evidence of a sexually
       transmitted disease under various rape shield statutes. See State v. Knox, 536 N.W.2d 735,
       738-39, 743 (Iowa 1995) (trial court did not abuse its discretion in refusing to admit proffered
       evidence that victim tested positive for chlamydia while the defendant did not when the
       probative value of the proffered evidence was “very weak” and the evidence did “not reach a
       level of probative force to warrant the inflammatory and prejudicial impacts upon the victim
       and the proceeding by its admission” (internal quotation marks omitted)); State v. Ozuna, 316
P.3d 109, 114 (Idaho Ct. App. 2013) (evidence related to the victim’s STD and the defendant’s
       lack of the STD was properly excluded and the exclusion did not violate the defendant’s
       constitutional right to present a defense); State v. Mitchell, 568 N.W.2d 493, 496 (Iowa 1997)
       (the trial court did not violate the defendant’s constitutional right to confront witnesses by
       excluding evidence showing that he did not contract a particular strain of gonorrhea that the
       victim had, and that there was a 20 to 30% chance that the defendant would have contracted it
       after sexual contact; such evidence was not relevant, and the prejudicial effect of the evidence
       outweighed its probative value).
¶ 25       We also note that, although defendant has presented no evidence regarding the
       transmission rate of chlamydia, other courts have examined such evidence, which generally
       tends to show that a male has an approximately 30% chance of contracting chlamydia from an
       infected female during a single act of intercourse. See Knox, 536 N.W.2d at 738. Moreover, if
       a condom is used during the sexual act, the transmission rate drops to virtually “nil.” Id. at 739.
       In this case, C.H. testified that she did not know whether defendant had used a condom during
       the incident, or whether he had ejaculated. Dr. Valadka testified that C.H. initially told her that
       defendant had not used a condom, but said later that she was not sure whether he had. There
       was no semen found on the vaginal swabs taken from C.H. This evidence suggests that
       defendant may have used a condom during the incident, making the potential rate of
       transmission from C.H. to defendant somewhere between 0 and 30%. Id. at 738-39; see also
       State v. Ervin, 723 S.W.2d 412, 415 (Mo. Ct. App. 1986) (suppression of evidence that victim
       had gonorrhea and defendant did not upheld where (1) there was less than a 33⅓% chance
       defendant would have contracted the disease during unprotected sexual intercourse with the
       victim and (2) evidence would have had prejudicial effect).
¶ 26       In light of the above, we find no arguable claim that defense counsel performed deficiently
       by failing to investigate and present evidence of defendant’s negative chlamydia test results.
       See People v. Edwards, 195 Ill. 2d 142, 165 (2001) (holding that defense counsel is not
       ineffective for failing to make a fruitless argument).
¶ 27       For many of the same reasons, we also conclude that defendant has not made an arguable
       claim of prejudice based on counsel’s allegedly deficient performance. Had counsel made an
       offer of proof or introduced the specific evidence of defendant’s results, which defendant now
       claims should have been introduced, it is not arguable the trial court would have ruled
       differently.

                                                    - 13 -
¶ 28       Many courts outside this jurisdiction have addressed, and rejected, similar issues as the one
       defendant raises in this appeal, finding that a defendant cannot establish a reasonable
       probability that he was prejudiced based on counsel’s failure to raise the kind of evidence
       proffered here. See Evicci v. Maloney, 387 F.3d 37, 42 (1st Cir. 2004) (the petitioner’s claim
       that defense counsel was ineffective for failing to raise a defense based on the fact that
       petitioner did not contract chlamydia from the victim after the alleged rape did not establish a
       reasonable probability that the result of the trial would have been different to warrant habeas
       relief in light of “the speculative quality of the assumed medical evidence and the substantial
       evidence of guilt presented by the government”); Anderson v. Commissioner of Correction, 98
A.3d 23, 25 (Conn. 2014) (finding that the petitioner had not raised a reasonable probability of
       prejudice from alleged ineffective assistance based on “trial counsel’s failure to investigate his
       claims that he had a history of various sexually transmitted diseases, to introduce medical
       records concerning that history, to introduce evidence concerning whether the victim had
       contracted any sexually transmitted diseases, and to present expert testimony concerning the
       transmission rates of such diseases”).
¶ 29       In light of the strong evidence of defendant’s guilt presented at trial, we do not find it
       arguable that the results of defendant’s trial would have been different had the test results been
       entered into evidence. C.H. testified extensively regarding the events leading up to the incident
       and defendant’s various advances. C.H. also testified to her repeated rejections of those
       advances and defendant’s increasingly forceful and violent actions. As the appellate court on
       direct appeal noted, C.H.’s testimony was substantially corroborated by her roommate
       Amanda’s “testimony of C.H.’s distraught condition and prompt outcry, as well as her
       observation of the condition of their apartment, with furniture displaced and what she believed
       was Lewis’s underwear on a futon in the living room.” Lewis, 2012 IL App (1st) 103576-U,
       ¶ 50. C.H.’s account was also corroborated by “[t]estimony from the police, building security
       guard and Dr. Valadka” who testified regarding “C.H.’s agitation after the incident.” Id. The
       evidence also showed abrasions to C.H.’s breasts and wrists and a bruise that developed under
       C.H.’s left eye, which was consistent with her testimony that defendant had struck her in that
       location. Id. C.H.’s testimony was further corroborated by the text messages she sent to friends
       that night, which showed her growing sense of alarm throughout the evening. In these
       circumstances, we find no arguable prejudice based on counsel’s failure to investigate and
       present evidence of defendant’s negative test results.
¶ 30       Because we find that defendant failed to present the gist of a constitutional claim, we need
       not reach the State’s alternative argument that summary dismissal was appropriate where
       defendant failed to attach medical records or other documents supporting his claimed test
       results.
¶ 31       Accordingly, we affirm the circuit court’s order dismissing defendant’s petition at the first
       stage of proceedings.

¶ 32      Affirmed.




                                                   - 14 -